UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ie 00 Oe a a pe wm X
BYRON K. BROWN,
Plaintiff,

 

Vv.

 

ANTHONY ANNUCCI, Commissioner;
MICHAEL CAPRA, Superintendent; F.
CARABALLO, Correctional Sergeant; J. :
AYALA, Correctional Officer; S. AMARO, : FOURTH AMENDED
Correctional Officer; V. YOUNG, Registered : ORDER OF SERVICE
Nurse; K. GREEN, Correctional Officer; T. :
BOWEN, Correctional Officer; M. BARNES, : 19 CV 9048 (VB)
Correctional Captain; “RODRIGUEZ” JOHN
DOE, Correctional Officer; JOHN DOE,
Correctional Officer; M. ROYCE, Deputy
Superintendent of Security; D.
VENNETTOZZI, Director of Special
Housing; and L. MALIN, Deputy
Superintendent of Programs,

Defendants.

 

Briccetti, J.:

Plaintiff, who is proceeding pro se and in forma pauperis, commenced this action by
filing a complaint dated September 25, 2019, alleging defendants violated his constitutional
rights. (Doc. # 2).

On October 29, 2019, the Court issued an Order of Service directing service of the
complaint on twelve identified defendants. (Doc. #5). The Order of Service further directed the
New York State Attorney General, by December 30, 2019, to ascertain and identify the two John
Doe defendants named in the complaint—Correction Officers John Doe and “Rodriguez” John
Doe—so that they may be served. (Id.).

Plaintiff filed an amended complaint dated November 13, 2019. (Doc. #7). The

amended complaint named and identified an additional defendant, but also contained the same
allegations against John Doe and “Rodriguez” John Doe as stated in the original complaint.

(Id.). On November 8, 2019, the Court issued an Amended Order of Service to effectuate service
on the newly named defendant. (Doc. #8). This Order noted the New York Attorney General’s
obligation to ascertain and identify John Doe and “Rodriguez” Doe Joe remained in effect.

(id. at 1-2).

By letter dated December 27, 2019, pursuant to Valentin v. Dinkins, 121 F.3d 72 Qd Cir.
1997), the New York State Attorney General identified defendant “Rodriguez” John Doe as Sing
Sing Correction Officer David O. Rodriguez. (Doc. #21). Accordingly, on December 30, 2019,
the Court issued a Second Amended Order of Service to effectuate service on David O.
Rodriguez. (Doc. #23). However, the Attorney General’s Office was unable to ascertain the
identity of the remaining John Doe defendant based on the allegations in the amended complaint.
(Doc. #21). Accordingly, the Second Amended Order of Service instructed plaintiff to provide a
more detailed description of the John Doe defendant, so that this defendant can be identified and
served, (Doc. #23 at 3).

By letter dated January 12, 2020, plaintiff informed the Court that the correct
“Rodriguez” John Doe defendant is “Carlos J. Rodriguez,” not David O. Rodriguez. (Doc. #27).
Plaintiff's letter also provided a more detailed description of the other John Doe defendant. (Id.).
Accordingly, on January 22, 2020, the Court issued a Third Amended Order of Service, directing
the Marshal Service to effectuate service on Carlos J. Rodriguez and instructing defense counsel
to ascertain the identity and badge number of the remaining John Doe defendant so that such
defendant may be served. (Doc. #30).

By letter dated January 21, 2020, defense counsel informed the Court that defendant

Bowen is out on leave from Sing Sing Correctional Facility and has not been served by the
Marshals Service. (Doc. #28). Accordingly, by Order that same day, the Court instructed
defense counsel to ascertain and provide, by February 11, 2020, an address at which defendant
Bowen may be served, (Doc. #29).

By letter dated February 10, 2020, defense counsel provided defendant Bowen’s
designated address for service. (Doc. #36). By letter dated February 18, 2020, defense counsel
identified the remaining John Doe defendant as “C.O. Lervis Merejo,” and provided an address
for service on this defendant. (Doc. #39).

I. Defendant John Doe

Because defendant counsel identifies the John Doe defendant as “C.O. Lervis Merejo,”
the Court will direct the Clerk to terminate John Doe as a defendant in this case, and to add C.O.
Lervis Merejo to the docket as a defendant.

In addition, to allow plaintiff to effect service on defendant Lervis Merejo through the
U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service
Process Receipt and Return form (“USM-285 form”) for this defendant. The Clerk of Court is
further instructed to issue a summons listing this defendant and deliver to the Marshals Service
all of the paperwork necessary for the Marshals Service to effect service upon this defendant.
The service address for this defendant is appended to this Order.

It is plaintiff’s responsibility to ensure that service is made within 90 days of the date the
summons is issued and, if necessary, to request an extension of time for service. See Meilleur v.
Strong, 682 F.3d 56, 63 (2d Cir. 2012).

U. Defendant Bowen
To allow plaintiff to effect service on defendant Carl T. Bowen through the U.S. Marshals

Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and
Return form (“USM-285 form”) for this defendant. The Clerk of Court is further instructed to
issue an amended summons as to this defendant and deliver to the Marshals Service all of the
paperwork necessary for the Marshals Service to effect service upon this defendant. The service
address for this defendant is appended to this Order.

It is plaintiff’s responsibility to ensure that service is made within 90 days of the date the
amended summons is issued and, if necessary, to request an extension of time for service. See
Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012),

CONCLUSION

The Clerk is directed to (i) terminate from the docket defendant John Doe, and (ii) add
Sing Sing Correction Officer Lervis Merejo to the docket as a defendant.

The Clerk is further directed to issue a summons as to defendant Lervis Merejo and an
amended summons as to defendant Carl T. Bowen.

The Court also directs the Clerk of Court to complete USM-285 forms with the addresses
for the listed defendants and deliver all documents necessary to effect service on these
defendants to the U.S, Marshals Service.

The Clerk shall mail a copy of this Order to plaintiff at the address on the docket.
The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

 

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant
demonstrates good faith when he seeks review of a nonfrivolous issue),

Dated: February 18, 2020
White Plains, New York

SO ORDERED:

of

Vincent L. Briccetti
United States District Judge

 
  
APPENDIX

Correction Officer Lervis Merejo
Sing Sing Correctional Facility
354 Hunter Street

Ossining, New York 10562

Carl T. Bowen

Department of Corrections and Community Supervision
Harriman State Campus, Building 9

1220 Washington Avenue

Albany, New York 12226-2050
